ANDERSON, J.
The defendant was indicted for a capital felony, and was arraigned upon same; but the record fails to show that he was tried by a special venire, *7or that such a venire was drawn as required by section 7263 of the Code of 1907. The failure of the record to disclose a compliance with this statute necessitates a reversal of this case. — Burton v. State, 115 Ala. 1, 22 South. 585.
The judgment of the county is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.